Citation Nr: 1004500	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-25 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sores of the legs 
and right foot, including as secondary to the service-
connected diabetes mellitus.  

2.  Entitlement to service connection for a jaw disability, 
including as secondary to the service-connected diabetes 
mellitus.  

3.  Entitlement to service connection for an eye disorder, 
including as secondary to the service-connected diabetes 
mellitus.  

4.  Entitlement to service connection for an aneurysm, 
including as secondary to the service-connected diabetes 
mellitus.  

5.  Entitlement to a disability rating in excess of 20 
percent for service-connected diabetes mellitus.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 
1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied service connection and 
an increased rating for the issues currently on appeal.  

The Board notes that the Veteran also had perfected an 
appeal of the RO's denial of service connection for paresis 
of the right and left lower extremities and for erectile 
dysfunction in its March 2007 rating decision; however, 
these issues were resolved in the Veteran's favor in a March 
2009 rating decision.  The Veteran has not appealed either 
the initial ratings or effective dates assigned for these 
conditions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (the Veteran must separately appeal these downstream 
issues).  Therefore, these issues are not before the Board.

The issue of service connection for an eye disorder, 
including as secondary to the service-connected diabetes 
mellitus, is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence that the Veteran currently 
has sores in his legs and right foot.

2.  There is medical evidence of current diagnosis of a jaw 
disorder.

3.  There is no evidence of a jaw disorder during service or 
for many years thereafter.

4.  There is no evidence suggesting that the Veteran's 
current jaw disorder developed secondary to his service-
connected diabetes mellitus.

5.  The objective evidence of record pertaining to the 
Veteran's diabetes mellitus does not reflect regulation of 
activities, episodes of ketoacidosis or hypoglycemic 
reactions requiring one or more hospitalizations per year or 
twice-a-month or more frequent visits to a diabetic care 
provider, or progressive loss of weight or strength.  


CONCLUSIONS OF LAW

1.  Sores of the legs and right foot were not incurred in or 
aggravated by service, and are not proximately due to, the 
result of, or chronically aggravated by service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).

2.  A jaw disorder was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
chronically aggravated by service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

3.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.119, Diagnostic Code 
7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of 
VCAA letters from the RO to the Veteran dated in June 2006 
and November 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA as to the three 
elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini 
II, Quartuccio, supra.

Further, the June 2006 and November 2006 VCAA letters from 
the RO advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, he has received all required notice in this 
case, such that there is no error in content. 

Additionally, in the June 2006 and November 2006 VCAA 
letters, the RO informed the Veteran of additional 
information necessary to establish service connection for a 
disability as secondary to a service-connected disability.  
Thus, he has received all required notice in this case, such 
that there is no error in content. 

The RO also correctly issued the June 2006 and November 2006 
VCAA notice letters prior to the March 2007 determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. At 120.  Thus, there is no 
timing error with regard to the VCAA notice.  

With regard to the additional notice requirements for 
increased rating claims, a May 2008 VCAA letter was 
compliant with the U.S. Court of Appeals for Veterans Claims 
(Court's) recent decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, this letter advised the 
Veteran of the evidentiary and legal criteria necessary to 
substantiate a higher rating for his diabetes mellitus.  In 
any event, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently vacated the 
Court's previous decision in Vasquez-Flores, concluding that 
generic notice in response to a claim for an increased 
rating is all that is required.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, 
the Board is satisfied that the RO provided both generic and 
specific VCAA notice as to the increased rating claim when 
considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service 
personnel records (SPRs), VA treatment records, and private 
treatment records as identified and authorized by the 
Veteran.  Further, the Veteran has submitted numerous 
statements in support of his claims.  He also has been 
provided VA examinations in connection with his claims 
addressed in this decision.  Therefore, the Board is 
satisfied that all relevant evidence identified by the 
Veteran has been obtained, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  
See also Hickson v. West, 12 Vet. App. 247, 252 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  
Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after 
discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

In addition, a disability also can be service connected if 
it is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  In 
addition, secondary service connection may also be 
established by any increase in severity (i.e., aggravation) 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-
52,747 (September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is 
required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing 
a nexus (i.e., link) between the service-connected 
disability and the current disability.  Wallin, 11 Vet. App. 
at 512.

In the absence of proof of a current disability, there can 
be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board 
will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors 
the claimant.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) 
a layperson is competent to identify the medical condition 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

A.  Sores of the Legs and Right Foot

In this case, the Veteran asserts that he has sores on his 
legs and right foot that are due to his service-connected 
diabetes mellitus.  See, e.g., the Veteran's claim dated in 
June 2006.  

As already discussed above, the threshold criterion for 
service connection, including on a secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, although past 
medical treatment records showed treatment for sores on the 
lower extremities, a recent VA examiner in October 2008 
failed to find any skin abnormality or symptoms due to 
diabetes mellitus; the Veteran's skin was found to be 
normal.  Additionally, VA treatment records dated in 
February 2007 indicated a sore on the right foot that was 
healed, with a large callous.  Further, a review of recent 
VA treatment records shows that the Veteran currently has no 
complaints of skin problems or sores on his legs or right 
foot.  See VA treatment records dated in April 2008 and 
January 2009, and VA examination report dated in October 
2008.  Thus, absent evidence of a current disability, 
service connection cannot be granted for sores of the legs 
and right foot.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.     

Moreover, with regard to the Veteran's assertion that his 
sores developed secondary to his service-connected diabetes 
mellitus, an October 2008 VA examiner opined that the sores 
on the Veteran's legs are less likely as not caused by or a 
result of diabetes because the sores were present years 
prior to his diagnosis of diabetes.  A review of the 
evidence of record reveals that this is, indeed, the case - 
the Veteran had received treatment for skin lesions and 
sores on his legs prior to being diagnosed with diabetes 
mellitus in the early 2000s.  See, e.g., VA examination 
report dated in August 1993; private treatment records from 
L.W. Barnes, dated in October 1994.  

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced sores on his legs and right 
foot over time, he is not competent to render an opinion as 
to the medical etiology of the disorder, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where 
the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

B.  Jaw Disorder

The Board now turns to analysis of the evidence concerning 
the Veteran's jaw disorder, which he also asserts is due to 
his service-connected diabetes mellitus.  See, e.g., the 
Veteran's claim dated in June 2006.  

As already discussed above, the threshold criterion for 
service connection, including on a secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a VA examiner 
in December 2008 diagnosed the Veteran with left 
temporomandibular joint (TMJ) dysfunction.  See VA 
examination report dated in December 2008.  Recent VA 
treatment records also indicate that the Veteran may have 
trigeminal neuralgia.  See, e.g., VA treatment record dated 
in September 2007.  Thus, the evidence of record confirms 
that the Veteran currently has a jaw disorder.

With regard to the Veteran's assertion that his jaw disorder 
developed secondary to his service-connected diabetes 
mellitus, two VA examinations in October 2008 and December 
2008 - with regards to the Veteran's diabetes mellitus and 
jaw, respectively - failed to establish the necessary link 
between the Veteran's current jaw disorder and his service-
connected diabetes mellitus.  Velez, 11 Vet. App. at 158; 
see also Wallin, 11 Vet. App. at 512, and McQueen, 13 Vet. 
App. at 237.  More specifically, the October 2008 VA 
examiner, in listing the complications stemming from the 
Veteran's diabetes mellitus, indicated no nexus between his 
jaw disorder and his diabetes mellitus.  The December 2008 
VA examiner also failed to suggest a nexus between the 
Veteran's jaw disorder and diabetes mellitus.  See VA 
examination reports dated in October 2008 and December 2008.  

Furthermore, no medical evidence supports the Veteran's 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  No post-service medical records obtained by VA or 
submitted by the Veteran link any jaw disorder to his 
diabetes mellitus; these medical reports simply do not in 
any way associate any jaw disorder with his service-
connected diabetes mellitus.  Thus, as a whole, post-service 
medical records provide negative evidence against the 
Veteran's jaw disorder claim.
  
Additionally, without evidence showing that they have 
medical training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current jaw 
disorder and his service-connected diabetes mellitus.  See 
38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
any jaw disorder or symptoms thereof during service.  38 
C.F.R. § 3.303.  Significantly, his separation examination 
dated in January 1970 also revealed no symptoms or diagnosis 
of a jaw disorder.  The Veteran also reported no history of 
trouble with his jaws or mouth.  Thus, the Veteran's STRs, 
as a whole, provide clear negative evidence against the 
service connection claim on a direct basis.

Post-service, an undated letter from the Veteran's private 
treating physician indicated that the Veteran had been in 
treatment with this particular physician since 1991 for 
various disorders, including TMJ syndrome.  See undated 
letter from G.L. Shutt, M.D.  However, treatment records are 
negative for any treatment of a jaw disorder until August 
2005.  The treatment in 2005 dates to approximately 35 years 
after discharge from service.  The Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged 
events in service and the initial manifestation of relevant 
symptoms and/or diagnosis after service is a factor for 
consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, although the Veteran is competent to report 
symptoms of a jaw disorder since the time of discharge, his 
lay statements as to continuity of symptomatology are 
outweighed by the available medical evidence showing no 
complaints or objective indication of any jaw problems until 
many years after discharge, indications that provide 
evidence against the claim.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  
Therefore, service connection may not be established based 
on chronicity in service or post-service continuity of 
symptomatology for a jaw disorder.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current jaw disorder and 
his active military service, no medical evidence supports 
the assertion.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records 
obtained by VA or submitted by the Veteran link his jaw 
disorder to service.  Further, the October 2008 and December 
2008 VA examiners indicated no such link between the 
Veteran's jaw disorder and his military service.  Thus, as a 
whole, post-service medical records provide negative 
evidence against the Veteran's jaw disorder claim as they 
reveal a jaw disorder that began decades after service with 
no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with 
his jaw disorder over time, he is not competent to render an 
opinion as to the medical etiology of his current jaw 
disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.

C.  Aneurysm

Finally, the Board turns to analysis of the evidence 
concerning the Veteran's aneurysm, which he also asserts is 
due to his service-connected diabetes mellitus.  See, e.g., 
the Veteran's claim dated in June 2006.  

As previously mentioned, the threshold criterion for service 
connection, including on a secondary basis, is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  In this regard, a VA examiner in 
October 2008 diagnosed the Veteran with an aneurysm.  See VA 
examination report dated in October 2008.  Thus, the 
evidence of record confirms that the Veteran currently has 
an aneurysm.

With regard to the Veteran's assertion that his aneurysm 
developed secondary to his service-connected diabetes 
mellitus, the Board finds no evidence of such a link.  
Velez, 11 Vet. App. at 158; see also Wallin, 11 Vet. App. at 
512, and McQueen, 13 Vet. App. at 237.  In this regard, 
although a VA examiner in October 2008 stated that the 
Veteran's aneurysm is at least as likely as not caused by or 
a result of his diabetes mellitus because diabetes is known 
to cause vascular disease, the treatment records associated 
with the claims file show evidence to the contrary.  More 
specifically, the Veteran has reported that his diabetes 
mellitus was diagnosed in 2001, 2002, or 2003, but he was 
found to have an aneurysm in December 1999.  See private 
treatment records from P.S.K. Yu, dated in December 1999.  
Thus, the Veteran's aneurysm occurred prior to his diagnosis 
of diabetes mellitus, and could not have been caused by his 
diabetes mellitus.   

Furthermore, no medical evidence supports the Veteran's 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  No post-service medical records obtained by VA or 
submitted by the Veteran link his aneurysm to his diabetes 
mellitus; these medical reports simply do not in any way 
associate the disorder with his service-connected diabetes 
mellitus.  Thus, as a whole, post-service medical records 
provide negative evidence against the Veteran's aneurysm 
claim.
  
Additionally, without evidence showing that they have 
medical training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current 
aneurysm and his service-connected diabetes mellitus.  See 
38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
any aneurysm or symptoms thereof.  38 C.F.R. 
§ 3.303.  Significantly, his separation examination dated in 
January 1970 also revealed no symptoms or diagnosis of an 
aneurysm.  The Veteran also reported no history of such a 
problem.  Thus, the Veteran's STRs, as a whole, provide 
clear negative evidence against the service connection claim 
on a direct basis.

Post-service, treatment records indicate that the Veteran 
was initially diagnosed with an aneurysm in December 1999.  
See private treatment records from P.S.K. Yu, dated in 
December 1999.  This diagnosis in 1999 dates to 
approximately 29 years after discharge from service.  As 
discussed, the Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in 
deciding a service-connection claim.  Maxson, 230 F.3d at 
1333.  Moreover, although the Veteran is competent to report 
symptoms of an aneurysm since the time of discharge, his lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of any aneurysm until many years after 
discharge, indications that provide evidence against the 
claim.  See Barr, 21 Vet. App. at 310; Buchanan, 451 F.3d at 
1337.  Therefore, service connection may not be established 
based on chronicity in service or post-service continuity of 
symptomatology for an aneurysm.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current aneurysm and his 
active military service, no medical evidence supports the 
assertion.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records 
obtained by VA or submitted by the Veteran link his aneurysm 
to service.  Thus, as a whole, post-service medical records 
provide negative evidence against the Veteran's aneurysm 
claim as they reveal an aneurysm that began decades after 
service with no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with 
his aneurysm over time, he is not competent to render an 
opinion as to the medical etiology of this disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

Analysis - Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt 
arises as to the degree of disability, such doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
June 2005) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

In this case, the Veteran contends his diabetes mellitus 
warrants a higher disability rating.  The Veteran's diabetes 
mellitus is currently rated 20 percent disabling, effective 
July 7, 2003, under Diagnostic Code 7913 (diabetes 
mellitus).  38 C.F.R. 
§ 4.119.  

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Note (2) 
provides that, when diabetes mellitus has been conclusively 
diagnosed, the adjudicator is not to request a glucose 
tolerance test solely for rating purposes.  38 C.F.R. § 
4.119.

Private treatment records from October 2002 to July 2006 
show regular treatment for diabetes mellitus, though there 
were no indications that it was worsening.  See private 
treatment records from Lincoln Medical Center dated from 
October 2002 to July 2006.  A VA examination in September 
2006 revealed no hospitalizations for the diabetes mellitus, 
the existence of monthly hypoglycemic reactions, and no 
evidence of ketoacidosis.  The Veteran also denied following 
a restricted diet and restrictions of activities due to his 
diabetes mellitus.  He visited his diabetic care provider 
every three months.  The examiner indicated no specific 
complications from the Veteran's diabetes mellitus at that 
time.  See VA examination report dated in September 2006.  

A June 2007 Diabetic Herbicide Presumption form contained a 
physician's statement indicating that the Veteran's diabetes 
mellitus requires insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  See Diabetic 
Herbicide Presumption form dated in June 2007.  Subsequent 
VA treatment records also show regular treatment for 
diabetes mellitus, but no complaints of it worsening or 
progressing.  See VA treatment records dated from February 
2007 to March 2009.  

In October 2008, the Veteran was provided another VA 
examination of his diabetes mellitus.  At the time, the 
Veteran indicated he was on oral medication for the 
disorder.  He indicated that he had been hospitalized for 
his diabetes mellitus; however, he also indicated that the 
hospitalization was for a spinal fusion in 1992.  He 
reported no episodes of hypoglycemic reactions or 
ketoacidosis, reported following a restricted diet, and 
reported no restrictions in activities.  See VA examination 
report dated in October 2008.  

Overall, there is no evidence that the Veteran's diabetes 
mellitus requires insulin, restricted diet, and regulation 
of activities, thus warranting a higher 40 percent rating.  
For this reason, the Veteran's diabetes mellitus does not 
warrant a higher rating under Diagnostic Code 7913.  38 
C.F.R. § 4.119, Diagnostic Code 7913.

Consequently, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the Veteran's 
diabetes mellitus.  38 C.F.R. § 4.3.  The Board adds that 
there has never been an occasion since the effective date of 
his award when the Veteran's diabetes mellitus has exceeded 
the current rating assigned by the RO.  Thus, there is no 
basis for further "staging" of his rating.  See generally 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
The Board finds no evidence that the disability markedly 
interferes with the Veteran's ability to work.  Furthermore, 
there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
that the Veteran is not adequately compensated for his 
disability by the regular Rating Schedule.  VAOPGCPREC 6-96.  
See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).  In fact, VA 
treatment records show only outpatient treatment, and even 
then, there is no indication of specific complaints of, of 
increased symptomatology of diabetes mellitus.  


ORDER

Service connection for sores of the legs and right foot is 
denied.

Service connection for a jaw disorder is denied.

Service connection for an aneurysm is denied.

A disability rating in excess of 20 percent for diabetes 
mellitus is denied.


REMAND

Before addressing the merits of the issue regarding service 
connection for an eye disorder, the Board finds that 
additional development of the evidence is required.

In this case, the Board finds that a remand is required to 
provide the Veteran with an updated VA examination to 
determine the current nature, severity, and etiology of his 
eye disorder, and whether it has been aggravated by his 
service-connected diabetes mellitus.  In this regard, 
secondary service connection may be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or 
the result of a service-connected disease.  38 C.F.R. 
§ 3.310(b).  See 71 Fed. Reg. 52,744-52,747 (September 7, 
2006).  

In this case, an October 2008 VA examination of the 
Veteran's eyes revealed that he has cataracts, which can be 
worsened by the presence of diabetes.  The VA examiner 
recommended that the Veteran's cataracts be monitored 
annually for their appearance.  See VA examination report 
dated in October 2008.  As the VA examination occurred over 
one year ago, and there is no documentation in the claims 
file of such a follow-up examination one year later, the 
Board finds that an examination is necessary to determine 
whether the Veteran's cataracts have been aggravated by his 
service-connected diabetes mellitus since the VA examination 
in October 2008. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination, by an appropriate specialist, 
to assess the current nature, severity, 
and etiology of his eye disorder, 
diagnosed as cataracts.  The claims folder 
should be made available to the examiner 
for review for the examination, 
particularly a copy of this remand and any 
pertinent treatment and history.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include a 
discussion of any and all manifestations 
of any cataracts, including visual 
impairment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran currently have 
cataracts in either eye?

(b)  If so, has there been an increase in 
severity of the Veteran's cataracts since 
the October 2008 VA examination?

(c)	 If so, is the increase in 
severity (i.e., aggravation) of 
the Veteran's nonservice-connected 
cararacts proximately due to, or the 
result of, his service-connected diabetes 
mellitus?

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim. 

2.  Readjudicate the Veteran's claim for 
service connection for an eye disorder, 
including as secondary to the service-
connected diabetes mellitus, in light of 
the physical examination provided and any 
additional evidence received since the 
March 2009 supplemental statement of the 
case (SSOC).  If the claim is not granted 
to the Veteran's satisfaction, send him 
and his representative another SSOC.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran and his representative should 
be given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


